In a proceeding to compel compliance with certain grand jury subpoenas, Staten Island University Hospital appeals from (1) an order of the Supreme Court, Richmond County (Rooney, J.), dated March 24, 2011, which granted the petitioner’s motion to compel compliance with a subpoena duces tecum dated November 30, 2010, and (2) an order of the same court (Rienzi, J.), dated September 20, 2011, which granted the petitioner’s motion, in effect, to compel compliance with a testimonial subpoena dated April 15, 2011.
Ordered that the appeals are dismissed as academic, without costs or disbursements.
Generally, an appeal “will be considered moot unless the rights of the parties will be directly affected by the determination of the appeal and the interest of the parties is an immediate consequence of the judgment” (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]; see Saratoga County Chamber of Commerce v Pataki, 100 NY2d 801, 810-811 [2003], cert denied 540 US 1017 [2003]). Here, inasmuch as the subject subpoenas have been complied with, the issues raised on these appeals are academic. Contrary to the parties’ contentions, this case does not warrant the invocation of the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d at 714-715; Matter of Weiner v State of New York, 89 AD3d 953, 954 [2011]; Yemini v Goldberg, 88 AD3d 697, 699 [2011]; Matter of Walters v Delligatti, 78 AD3d 853, 854 [2010]; Matter of Tyhera H. [Antoinette E.H.], 77 AD3d 751 [2010]). Accordingly, we dismiss the appeals. Rivera, J.E, Chambers, Hall and Lott, JJ., concur.